Citation Nr: 1033814	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities, to include as due to exposure to 
herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active military service from June 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Wichita, 
Kansas.                     

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A copy of 
the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case, the Veteran contends that he developed peripheral 
neuropathy of the bilateral lower extremities as a result of 
herbicide exposure while stationed in Vietnam.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
Acute and subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent during 
active service, even though there is no record of such disease 
during service, if the disease becomes manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2009).


Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the Republic 
of Vietnam from approximately March 1966 to March 1967 during 
active service.      

Although peripheral neuropathy is listed as a presumptive disease 
for herbicide exposure under 38 C.F.R. § 3.309(e), the disease 
must have manifested to a compensable degree within one year of 
the Veteran's discharge from service.  Upon a review of the 
evidence of record, the first evidence of a diagnosis of 
peripheral neuropathy is in June 2008.  Private medical records 
reflect that in June 2008, the Veteran was diagnosed with 
peripheral neuropathy of the bilateral lower extremities.  Thus, 
while objective medical findings of record do not indicate that 
the Veteran suffered from acute and subacute peripheral 
neuropathy within a year after separation from service, the 
regulations governing presumptive service connection for Agent 
Orange do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994). 

In the June 2010 Travel Board hearing, the Veteran testified that 
he first started having problems with his legs in 1968.  
Specifically, he indicated that shortly after his return from 
Vietnam, he developed pain in his legs.  According to the 
Veteran, over the years, the pain worsened and he was eventually 
diagnosed with peripheral neuropathy of the bilateral lower 
extremities.  In this regard, the Board notes that the Veteran is 
competent as a layperson to report that on which he has personal 
knowledge or what comes to him from his senses, such as pain.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).    

In light of the above, based on the Veteran's history of service 
in Vietnam and therefore, his presumption of exposure to Agent 
Orange, his current diagnosis of peripheral neuropathy of the 
bilateral lower extremities, and his contentions that he had 
developed the symptoms of peripheral neuropathy within a year of 
his last exposure to Agent Orange, the Board finds that a VA 
examination to determine the etiology of any current peripheral 
neuropathy of the bilateral lower extremities is warranted.        

In the June 2010 Travel Board hearing, the Veteran stated that 
once the pain in his legs worsened, he sought treatment from a 
private physician.  However, the Veteran testified that he did 
not remember the name of the physician.  He also noted that at 
present, he was receiving treatment for his peripheral neuropathy 
at the VA Medical Center (VAMC) in Wichita.  In this regard, the 
Board observes that the evidence of record includes outpatient 
treatment records from the Wichita VAMC, with the last record 
dated on April 27, 2010.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO 
must obtain all outstanding pertinent medical records from the 
Wichita VAMC, following the procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of the 
Veteran from the Wichita VAMC since April 27, 
2010.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

2.  Thereafter, the RO must make arrangements 
with the appropriate VA medical facility for 
the Veteran to undergo a VA neurological 
examination to ascertain the etiology of his 
peripheral neuropathy of the bilateral lower 
extremities.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.       

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following question:

Is it at least as likely as not (50 percent 
or greater probability) that the Veteran's 
currently diagnosed peripheral neuropathy 
of the bilateral lower extremities is 
related to his period of active service, 
including his exposure to herbicides in 
Vietnam, to include Agent Orange.  (The 
Veteran's exposure to herbicides is 
presumed by law.)

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

A rationale should be provided for any 
opinion or conclusion expressed.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


